Citation Nr: 1403235	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-39 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE


Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in December 2013, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

In this case, VA examiners in September 2008 and July 2012 rendered medical opinions to the effect that service-connected psychiatric impairment, which is rated as 70 percent disabling, renders the Veteran unemployable.  However, the examiner in July 2012 also inconsistently opined that the Veteran's psychiatric impairment produced occupational and social impairment with deficiencies in most areas, as opposed to total occupational and social impairment.  In addition, a third VA examiner in March 2009 merely found that the Veteran's service-connected psychiatric impairment produced reduced reliability and productivity as opposed to a higher level of impairment including total occupational and social impairment, which was among the choices the examiner could have made.  

Furthermore, the Veteran's global assessments of functioning were 41, 45, and 45 on VA examinations in 2009, 2009, and 2012, respectively.  During the course of the Veteran's claim, which was filed in July 2008, he has been noted to be pleasant or very pleasant on numerous occasions.  In April 2009, he stated that he enjoyed going to Arizona every winter with his wife, as it gives him peace.  In June 2011, he brought a gift in for a health care provider, and in August 2011, he was noted to tricycle every day.  

Also during the course of his claim, he has spent time gardening and kept fairly active, moving to Arizona during the colder months.  After his wife died in January 2010, he moved into a trailer on his daughter's property, where he lives with his son according to a June 2011 VA medical record.  According to the July 2012 VA psychiatric examination report, he gets along well with his daughter except for occasional irritability on her part.  He has breakfast with her occasionally, and his granddaughter gives his home a thorough cleaning twice a month.  A mental status examination of the Veteran in June 2011 was relatively benign and his affect was slightly flat and sad in July 2011.  He was described as thankful in July 2011, and medical notes from then indicate that he is close with family including multiple grandchildren, hunts, and had good grooming with a euthymic affect.  In a September 2012 medical record found on Virtual VA, the Veteran was noted to sound in good spirits, had no concerns or anxieties even though he was about to have eye surgery, and he retained decision making abilities.  

The July 2012 VA psychiatric examination report states that the Veteran was planning for and expecting to have 65 people come to his living wake when he turned 80.  Collateral information indicates that his 80th birthday would be in July 2012 and that a living wake is a tradition and in the nature of a family reunion in the Veteran's family, where people tell the person what they think of him; according to a July 2011 VA medical record, his brother had an enjoyable living wake.

Given the conflicting information discussed above, the Board finds that additional records of psychiatric treatment which the Veteran has received since September 2011, the date of the most recent VA record which comments on the Veteran's psychiatric status which is contained in the claims folder, might be helpful.  They may shed light on how the Veteran functioned for his living wake and help give a better picture to a VA examiner of whether service-connected psychiatric impairment, rated as 70 percent disabling, alone or combined with asbestosis, rated as noncompensable, renders the Veteran unemployable.  After this development is completed, a VA psychiatric examination should be performed as indicated below.   This action is necessary in light of VA's duty to assist the Veteran with his claim under 38 C.F.R. § 3.159 (2013).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Make arrangements to obtain all records of psychiatric treatment which the Veteran has received since September 2011.  

2.  After the above development is completed, the Veteran should be scheduled for a VA psychiatric examination for the purpose of determining the effect of his service-connected PTSD with major depression and his asbestosis on his ability to obtain or retain substantially gainful employment.  It is imperative that all records in the claims file, Virtual VA, and VBMS be made available to the examiner in connection with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected PTSD with major depression, alone or when combined with his noncompensable asbestosis, has precluded him from all forms of substantially gainful employment at any point since the claim was filed in July 2008, given his 8 years of formal education and numerous jobs over the years, including as a lumber yard worker and as a machinist, and his gardening experience, and if so, from when to when.  His age should not be taken into consideration.  Detailed reasons for such opinion should be furnished in light of a careful review of the evidence of record and that found on examination.

3.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

